PER CURIAM.
We accepted jurisdiction to review Walt Disney World Co. v. Goode, 501 So.2d 622 (Fla. 5th DCA 1986), because of apparent conflict with decisions of other district courts of appeal. Upon closer examination, we find that the alleged conflict cases are distinguishable and we lack jurisdiction. Accordingly, we dismiss the petition for review as improvidently granted.
It is so ordered.
EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.
OVERTON, J., concurs in result only.
McDOÑALD, C.J., dissents.
NO MOTION FOR REHEARING WILL BE ENTERTAINED BY THE COURT. SEE FLA.R.APP.P. 9.330(d).